Per Curiam. Appellants filed their motion on January 8, 1998, seeking leave to file a belated brief. They caused the record to be lodged with the court on November 21, 1997, but contend that, because they did not receive a copy of a “scheduling order” from the court, they did not know that their brief was due December 31, 1997. Appellants request thirty additional days within which to file their brief.  Appellants’ motion is granted, and their brief should be filed not later than January 30, 1998. However, counsel for appellants are referred to Rule 4-4 of the Arkansas Rules of the Supreme Court that very clearly requires an appellant to file an appellant’s brief within forty days of the date the record is lodged. We assume appellants’ reference to “scheduling order” is to the notice that our clerk sends out as a matter of courtesy that sets out the calendar date on which the fortieth day falls. It is the appellants’ responsibility, not our clerk’s, to keep up with the date on which the brief is due to be filed.